        Case 4:18-cv-00497-CKJ Document 1 Filed 10/05/18 Page 1 of 8



 1   Kevin C. Barrett, State Bar No. 020104
     Jennifer M. Bahling, State Bar No. 013260
 2   BARRETT & MATURA, P.C.
     8925 E. Pima Center Parkway, Suite 100
 3   Scottsdale, Arizona 85258
     Telephone: (602) 792-5705
 4   Facsimile: (602) 792-5711
     Email: kbarrett@barrettmatura.com
 5          jbahling@barrettmatura.com
 6   Attorneys for Plaintiff Auto-Owners Insurance Company
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE DISTRICT OF ARIZONA
 9
10   Auto-Owners Insurance Company, a foreign Case No.
     company,
11
                                                        COMPLAINT FOR
12                        Plaintiff,                    DECLARATORY RELIEF
13          v.
14   12 University, LLC, James Diller and Sheila
     Diller, husband and wife, and Greg Goodman,
15
                          Defendants.
16
17          Plaintiff Auto-Owners Insurance Company (“Auto-Owners”), through its counsel

18   undersigned and for its Complaint for Declaratory Relief, hereby alleges as follows:

19          1.     Defendant Auto-Owners is a foreign insurance company, incorporated in the

20   State of Michigan and doing business in the State of Arizona. Auto-Owners’ principal place

21   of business and citizenship is in the State of Michigan.

22          2.     Upon information and belief, Defendant 12 University, LLC (“12

23   University”) is an Arizona limited liability company doing business in the State of Arizona.

24   12 University’s state of citizenship is Arizona.

25          3.     Upon information and belief, Defendants James and Sheila Diller are husband

26   and wife and residents of the State of Arizona. The Dillers’ state of citizenship is Arizona.

27          4.     Mr. Diller is the managing member of 12 University.

28
        Case 4:18-cv-00497-CKJ Document 1 Filed 10/05/18 Page 2 of 8



 1          5.     Upon information and belief, Defendant Greg Goodman (“Goodman”) is a
 2   resident of Pima County, Arizona. Goodman’s state of citizenship is Arizona.
 3          6.     This court has jurisdiction under 28 U.S.C. § 1332. Venue in this judicial
 4   district is appropriate pursuant to 28 U.S.C. § 1391 (a). There is diversity among the parties
 5   and the amount in controversy with regard to the underlying dispute is in excess of $75,000.
 6          7.     This action for declaratory relief arises from certain claims asserted in the
 7   lawsuit captioned Goodman v. 12 University, LLC et al., pending in the Superior Court of
 8   Arizona, Pima County, cause number C20163644 (“the underlying lawsuit”) and various
 9   matters related to the underlying lawsuit.
10          8.     Goodman and 12 University own adjacent properties. In the underlying
11   lawsuit, Goodman asserted that 12 University and the Dillers failed and/or refused to
12   comply with a License Agreement allowing Goodman access to perform maintenance to a
13   portion of his property. Goodman further alleged that 12 University and the Dillers failed
14   and/or refused to comply with the arbitration provision of the License Agreement. Goodman
15   has brought claims of declaratory judgment, breach of contract, breach of implied covenant
16   of good faith and fair dealing and trespass against 12 University and the Dillers and seeks
17   declaratory relief, attorney fees and damages.
18          9.     Auto-Owners issued a Dwelling Policy to 12 University, LLC, policy number
19   44-780-732-01 (“the policy”). The policy provides Landlord Liability Coverage, subject to
20   the terms and conditions of the policy.
21          10.    The policy includes the following provisions:
22          COVERAGE F – LANDLORD LIABILITY
            1. We will pay all sums any insured becomes legally obligated to pay as damages
23             because of or arising out of bodily injury or property damage:
               a. Arising out of the ownership, maintenance or use of the described premises
24                 as a rental dwelling; and
               b. Caused by an occurrence to which this coverage applies.
25
                                                  ***
26
            We will settle or defend, as we consider appropriate, any claim or suit for damages
27          covered by this endorsement. We will do this at our expense, using attorneys of our
            choice.
28
                                                      2
        Case 4:18-cv-00497-CKJ Document 1 Filed 10/05/18 Page 3 of 8



 1                                             ***
 2          LANDLORD LIABILITY
            In the event of bodily injury, property damage or personal injury the
 3          insured must:
 4                                             ***
 5           3.   cooperate with us and assist us in any matter relating to a claim or suit.
 6          11.    Auto-Owners agreed to defend 12 University and the Dillers in the underlying
 7   lawsuit under a reservation of rights.
 8          12.    Auto-Owners has appointed multiple defense counsel for 12 University and
 9   the Dillers in the underlying lawsuit. Every attorney appointed by Auto-Owners has either
10   declined the representation or has accepted it and later moved to withdraw as counsel. The
11   Dillers have objected to and contested each withdrawal.
12          13.    Because of the difficulty Auto-Owners had finding and retaining defense
13   counsel, Auto-Owners agreed to allow 12 University and the Dillers to select their own
14   counsel for Auto-Owners to appoint as defense counsel at Auto-Owners’ expense. 12
15   University and the Dillers located multiple attorneys that Auto-Owners agreed to appoint
16   as defense counsel. Each attorney identified by 12 University and the Dillers has either
17   declined the representation or accepted it and later moved to withdraw as counsel. The
18   Dillers have objected to and contested each withdrawal.
19          14.    During the pendency of the underlying lawsuit, the Dillers made many
20   complaints to Auto-Owners about appointed defense counsel, including but not limited to
21   perceived conflicts of interest, unethical behavior, violation of the Rules of Professional
22   Conduct, failure to properly communicate with them, failure to properly defend the case,
23   and working to advance Auto-Owners’ interests and against their interests. Auto-Owners
24   has been unable to substantiate any of these claims.
25          15.    During the pendency of the underlying suit, the Dillers have also actually or
26   threatened to file bar complaints against any attorney involved in the case, file criminal
27   complaints with various state and federal law enforcement agencies, and file complaints
28   against the judges overseeing the matters involving the Dillers.
                                                   3
        Case 4:18-cv-00497-CKJ Document 1 Filed 10/05/18 Page 4 of 8



 1           16.    Despite all this, Auto-Owners has continued its efforts to contact and retain
 2   counsel to defend 12 University and the Dillers in the underlying lawsuit. Auto-Owners
 3   has further maintained its agreement to allow 12 University and the Dillers to retain counsel
 4   of its own choice at Auto-Owners’ expense. All such efforts have been unsuccessful to
 5   date.
 6           17.    Upon information and belief, the inability to find or keep counsel to represent
 7   12 University and the Dillers is the direct result of the actions of 12 University and the
 8   Dillers, including but not limited to the making of unreasonable demands, their actions and
 9   behavior toward counsel, the lack of cooperation with counsel, and continual conflicts of
10   interest created by 12 University and the Dillers.
11           18.    Upon information and belief, the actions of 12 University and the Dillers have
12   made it impossible for Auto-Owners to perform its obligation to defend the underlying
13   lawsuit.
14           19.    Upon information and belief, the actions of 12 University and the Dillers have
15   caused prejudice to Auto-Owners, including but not limited to the costs of repeatedly
16   retaining new counsel, the negative impact on the merits of the defense due to repeatedly
17   changing counsel, the insureds’ lack of cooperation with appointed counsel in the defense
18   of the case, the inability of Auto-Owners to provide a defense to its insureds, and the risks
19   of exposure under the policy from a judgment against its insureds.
20                                  First Claim for Declaratory Relief
21                                          (Duty to Defend)
22           20.    Auto-Owners hereby incorporates the above paragraphs and allegations as if
23   fully set forth herein.
24           21.    The policy obligates Auto-Owners to defend the insured against any suit
25   covered by the policy. The policy allows Auto-Owners to defend the insured with attorneys
26   of its own choice and at its own expense.
27           22.    The policy further obligates the insured to cooperate with Auto-Owners in all
28   matters related to the suit.
                                                    4
        Case 4:18-cv-00497-CKJ Document 1 Filed 10/05/18 Page 5 of 8



 1             23.   12 University and the Dillers have repeatedly and continually created
 2   conflicts with counsel appointed or approved by Auto-Owners.              The actions of 12
 3   University and the Dillers amount to a failure to cooperate with respect to the defense of
 4   the underlying lawsuit.
 5             24.   By continually creating conflicts with counsel, forcing multiple counsel to
 6   withdraw from the defense, and/or creating a situation where Auto-Owners cannot find or
 7   retain an attorney who will represent the insured, 12 University and the Dillers have made
 8   it impossible for Auto-Owners to fulfill its obligation to defend the insured in the underlying
 9   lawsuit.
10             25.   By continually creating conflicts with counsel and creating a situation where
11   Auto-Owners cannot find or retain an attorney who will represent the insured, Auto-Owners
12   has been prejudiced due to its inability to defend the claims against the insured and the
13   inability to protect itself from the exposure of a judgment that may be covered under the
14   policy.
15             26.   As a result of 12 University and the Dillers breach of their cooperation
16   oblations under the policy, Auto-Owners has no further duty to defend 12 University and
17   Diller in the underlying lawsuit.
18             27.   For these and other reasons, and due to a dispute as to whether Auto-Owners
19   has a duty to further defend 12 University and the Dillers in the underlying lawsuit, an actual
20   controversy now exists between the parties herein.
21             28.   Auto-Owners therefore seeks a judicial determination of its rights and
22   obligations under the policy with respect to its duty to defend 12 University and the Dillers
23   in the underlying lawsuit. Such a judicial determination is necessary and appropriate so
24   that Auto-Owners may ascertain its rights and obligations under the terms its policy.
25                               Second Claim for Declaratory Relief
26                                       (Duty to Indemnify)
27             29.   Auto-Owners hereby incorporates the above paragraphs and allegations as if
28   fully set forth herein.
                                                    5
        Case 4:18-cv-00497-CKJ Document 1 Filed 10/05/18 Page 6 of 8



 1             30.   The policy obligates Auto-Owners to defend the insured against any suit
 2   covered by the policy. The policy allows Auto-Owners to defend the insured with attorneys
 3   of its own choice and at its own expense.
 4             31.   The policy further obligates the insured to cooperate with Auto-Owners in all
 5   matters related to the suit.
 6             32.   By continually creating conflicts with counsel and creating a situation where
 7   Auto-Owners cannot find or retain an attorney who will represent the insured, 12 University
 8   and the Dillers have failed to cooperate with respect to the defense of the underlying lawsuit.
 9             33.   By continually creating conflicts with counsel and creating a situation where
10   Auto-Owners cannot find or retain an attorney who will represent the insured, 12 University
11   and the Dillers have made it impossible for Auto-Owners to fulfill its obligation to defend
12   the insured in the underlying lawsuit.
13             34.   By continually creating conflicts with counsel and creating a situation where
14   Auto-Owners cannot find or retain an attorney who will represent the insured, Auto-Owners
15   has been prejudiced due to its inability to defend the claims against the insured and the
16   inability to protect itself from the exposure of a judgment that may be covered under the
17   policy.
18             35.   As a result of the actions of the insured and the breach of the obligation to
19   cooperate, Auto-Owners has no duty to indemnify 12 University and the Dillers for any
20   judgment that may be entered against them in the underlying lawsuit.
21             36.   For these and other reasons, and due to a dispute as to whether Auto-Owners
22   has a duty to indemnify 12 University and the Dillers in the underlying lawsuit, an actual
23   controversy now exists between the parties herein.
24             37.   Auto-Owners therefore seeks a judicial determination of its rights and
25   obligations under the policy with respect to its duty to indemnify 12 University and the
26   Dillers in the underlying lawsuit. Such a judicial determination is necessary and appropriate
27   so that Auto-Owners may ascertain its rights and obligations under the terms its policy.
28
                                                    6
        Case 4:18-cv-00497-CKJ Document 1 Filed 10/05/18 Page 7 of 8



 1                                  Third Claim for Declaratory Relief
 2                                             (Coverage)
 3             38.   Auto-Owners hereby incorporates the above paragraphs and allegations as if
 4   fully set forth herein.
 5             39.   The policy obligates Auto-Owners to defend the insured against any suit
 6   covered by the policy. The policy allows Auto-Owners to defend the insured with attorneys
 7   of its own choice and at its own expense.
 8             40.   The policy further obligates the insured to cooperate with Auto-Owners in all
 9   matters related to the suit.
10             41.   By continually creating conflicts with counsel and creating a situation where
11   Auto-Owners cannot find or retain an attorney who will represent the insured, 12 University
12   and the Dillers have failed to cooperate with respect to the defense of the underlying lawsuit.
13             42.   By continually creating conflicts with counsel and creating a situation where
14   Auto-Owners cannot find or retain an attorney who will represent the insured, 12 University
15   and the Dillers have made it impossible for Auto-Owners to fulfill its obligation to defend
16   the insured in the underlying lawsuit.
17             43.   By continually creating conflicts with counsel and creating a situation where
18   Auto-Owners cannot find or retain an attorney who will represent the insured, Auto-Owners
19   has been prejudiced due to its inability to defend the claims against the insured and the
20   inability to protect itself from the exposure of a judgment that may be covered under the
21   policy.
22             44.   As a result of the actions of the insured and the breach of the obligation to
23   cooperate, there is no coverage under the policy for any claims against 12 University and
24   the Dillers in the underlying lawsuit.
25             45.   For these and other reasons, and due to a dispute as to whether there is any
26   coverage under the policy for any claims against 12 University and the Dillers in the
27   underlying lawsuit, an actual controversy now exists between the parties herein.
28
                                                     7
        Case 4:18-cv-00497-CKJ Document 1 Filed 10/05/18 Page 8 of 8



 1          46.    Auto-Owners therefore seeks a judicial determination of its rights and
 2   obligations under the policy with respect to coverage under the policy for any claims against
 3   12 University and the Dillers in the underlying lawsuit. Such a judicial determination is
 4   necessary and appropriate so that Auto-Owners may ascertain its rights and obligations
 5   under the terms its policy.
 6          WHEREFORE, Auto-Owners brings this Complaint for Declaratory Relief against
 7   Defendants and prays for judgment as follows:
 8          1.     For a judicial determination that Auto-Owners has no obligation to further
 9                 defend 12 University and the Dillers in the underlying lawsuit;
10          2.     For a judicial determination that Auto-Owners has no obligation to indemnify
11                 any of the parties for any judgment or settlement reached in the underlying
12                 lawsuit;
13          3.     For a judicial determination that the Auto-Owners policy provides no
14                 coverage for the claims asserted in the underlying lawsuit;
15          4.     For reasonable attorneys’ fees incurred herein, under A.R.S. 12-341.01 or
16                 otherwise;
17          5.     For Auto-Owners’ costs incurred herein; and
18          6.     For any other and further relief as this Court may deem just and proper.
19                 DATED this 5th day of October 2018.
20
                                                       BARRETT & MATURA, P.C.
21
22                                                     By /s/ Kevin C. Barrett
                                                          Kevin C. Barrett
23                                                        Jennifer M. Bahling
                                                          8925 E. Pima Center Pkwy., Suite 100
24                                                        Scottsdale, AZ 85258
                                                          Attorneys for Plaintiff Auto-Owners
25                                                        Mutual Insurance Company
26
27
28
                                                   8
